

Exhibit 10.3








FINANCING AGREEMENT
between
GAINESVILLE AND HALL COUNTY DEVELOPMENT AUTHORITY
and
FOX FACTORY, INC.
as Bondholder






Securing the issuance of not to exceed $75,000,000, in aggregate principal
amount of Gainesville and Hall County Development Authority Taxable Industrial
Development Revenue Bonds (Fox Factory, Inc. Project), Series 2020
Dated as of June 1, 2020










--------------------------------------------------------------------------------





TABLE OF CONTENTS

PageRecitals1Granting Clause1Habendum1ARTICLE IDEFINITIONSSection
101Definitions3Section 102Use of Phrases4ARTICLE IITHE BONDSSection
201[Reserved]5Section 202
Issuance of the Bonds; Dates and Places of Payment of Bonds
5Section 203
Execution; Limited Obligation
5Section 204[Reserved]5Section 205
Form of Bonds
5Section 206
Mutilated, Lost, Stolen or Destroyed Bonds
5Section 207
Transfer of Bonds; Persons Treated as Owners
5Section 208
Direct Payment Agreement
6Section 209
Notice of Prepayment
6Section 210
Payment of Prepayment Price and Endorsement of Bonds
6ARTICLE IIITHE SERIES 2020 BONDSSection 301
Issuance of Series 2020 Bonds
7Section 302
Prepayment Dates and Prices
7Section 303
Form of Series 2020 Bonds
7Section 304
Delivery of Series 2020 Bonds
13ARTICLE IV[RESERVED]14ARTICLE VGENERAL COVENANTSSection 501
Payment of Principal and Interest
14Section 502
Performance of Covenants; Issuer
14Section 503
Ownership; Instruments of Further Assurance
14Section 504
Payment of Taxes, Charges, etc
14Section 505
Maintenance and Repair
14Section 506
Recordation of the Lease Agreement, Security Deed, Financing Statements and
Continuation Statements
14Section 507
Inspection of Project Books
15Section 508
Priority of Pledge
15Section 509
Rights Under Lease Agreement
15




--------------------------------------------------------------------------------




Section 510
Warranty Deed and Bills of Sale to be Held by Bondholder
15ARTICLE VIREVENUES AND FUNDSSection 601
Source of Payment of Bonds
15Section 602
Creation of the Bond Fund
15Section 603
Payments into the Bond Fund
15Section 604
Use of Moneys in the Bond Fund
16Section 605
Custody of the Bond Fund
16Section 606
Non-presentment of Bonds at Maturity
16Section 607
[Reserved]
16Section 608
Moneys to be Held in Restricted Account
16Section 609
Repayment to the Lessee from the Bond Fund
16ARTICLE VIICUSTODY AND APPLICATION OF PROCEEDS OF BONDSSection 701
Project Fund; Disbursements
16Section 702
Completion of the Project
16ARTICLE VIIIINVESTMENTSSection 801
Project Fund Investments
16Section 802
Bond Fund Investments
17ARTICLE IXPOSSESSION, USE AND PARTIAL RELEASE OF PROJECTSection 901
Subordination to Rights of the Lessee
18Section 902
Release of Leased Equipment
18ARTICLE XDISCHARGE OF LIENSection 1001
Discharge of Lien
18Section 1002
Provision for Payment of Bonds
18Section 1003
Discharge of the Financing Agreement
19ARTICLE XIDEFAULT PROVISIONS AND REMEDIES OF BONDHOLDERSection 1101
Defaults; Events of Default
19Section 1102
Acceleration
19Section 1103
Other Remedies
19Section 1104
Rights of Bondholders
19Section 1105
Right of Owners of the Bonds to Direct Proceedings
19Section 1106
Appointment of Receivers
20Section 1107
Application of Moneys
20

2

--------------------------------------------------------------------------------




Section 1108
Rights and Remedies Vested in Bondholder
20Section 1109
Rights and Remedies of Bondholder
20Section 1110
Termination of Proceedings
20Section 1111
Waivers of Events of Default
21Section 1112Notice of Defaults; Opportunity of the Issuer and Lessee to Cure
Defaults21ARTICLE XII[RESERVED]21ARTICLE XIIISUPPLEMENTAL ADDENDUMSSection 1301
Supplemental Addendums to Financing Agreement Requiring Consent of Bondholder
21ARTICLE XIVAMENDMENT OF LEASE AGREEMENTSection 1401
Amendments, etc., to Lease Agreement Requiring Consent of Bondholder
21ARTICLE XVMISCELLANEOUSSection 1501
[Reserved]
22Section 1502
Limitation of Rights
22Section 1503
Severability
22Section 1504
Notices
22Section 1505
Issuer as Paying Agent and Bond Registrar
22Section 1506
Payments Due on Saturdays, Sundays and Holidays
22Section 1507
Counterparts
22Section 1508
Law Governing Financing Agreement
22Section 1509
Third Party Beneficiary
23









3


--------------------------------------------------------------------------------



FINANCING AGREEMENT


THIS FINANCING AGREEMENT (the “Financing Agreement”), dated as of June 1, 2020,
made and entered into by and between the GAINESVILLE AND HALL COUNTY DEVELOPMENT
AUTHORITY, a public body corporate and politic, and an instrumentality of the
City of Gainesville, Georgia and Hall County, Georgia, created and existing
under the laws of the State of Georgia (the “Issuer”), and FOX FACTORY, INC., a
California corporation authorized to transact business in Georgia, as Bondholder
(the “Bondholder”).
RECITALS
WHEREAS, the Issuer has been created pursuant to an amendment to the
Constitution of the State of Georgia (Ga. Laws 1964, page 866, et seq., as
continued by Ga. Laws 1986, page 4328, et seq.), ratified and proclaimed, and an
act of the General Assembly of the State of Georgia (Ga. Laws 1964, page 2282,
et seq.), as amended (collectively, the “Act”), the members of the Issuer have
been appointed as provided therein and are currently acting in that capacity;
and
WHEREAS, the Issuer has been created for the purpose of promoting and expanding
for the public good and welfare industry and trade within the City of
Gainesville and Hall County, Georgia, and reducing unemployment to the greatest
extent possible in Hall County, Georgia; and
WHEREAS, the Act empowers the Issuer to issue its revenue obligations, in
accordance with the applicable provisions of the Revenue Bond Law of the State
of Georgia (O.C.G.A. Sections 36-82-60 - 36-82-85), as heretofore and hereafter
amended, for the purpose of acquiring, constructing and installing any “project”
(as defined in the Act) for lease or sale to prospective tenants or purchasers
in furtherance of the public purpose for which it was created; and
WHEREAS, after careful study and investigation the Issuer, in furtherance of the
purpose for which it was created and pursuant to resolution duly adopted, has
entered into a lease agreement (the “Lease Agreement”), dated as of even date
herewith, with Fox Factory, Inc. (the “Lessee”), a California corporation
qualified to do business in Georgia, pursuant to which the Issuer has agreed to
acquire, construct and install the Project (as defined in the Lease Agreement),
for the exclusive use and possession of the Lessee under the Lease Agreement and
the Lessee has agreed to pay the Issuer specified rental payments and other
payments; and
WHEREAS, after careful investigation, the Issuer has found and does hereby
declare that it is in the best interest of the citizens of the City of
Gainesville and Hall County, Georgia, that the Project be acquired, constructed
and installed and leased to the Lessee for the purposes stated in the Lease
Agreement, all in keeping with the public purpose for which the Issuer was
created; and
WHEREAS, a Project Summary for the Project has been prepared and it is estimated
that the cost of the Project will be approximately $75,000,000 (said Project
Summary, which may be amended from time to time by the Lessee, has been approved
by the Issuer and is on file with the Secretary of the Issuer); and
WHEREAS, the most feasible method of financing the cost of the Project is
through the issuance hereunder of Gainesville and Hall County Development
Authority Taxable Industrial Development Revenue Bonds (Fox Factory, Inc.
Project), Series 2020, in the aggregate principal amount of not to exceed
$75,000,000 (the “Series 2020 Bonds” or the “Bonds”); and
WHEREAS, the execution and delivery of this Financing Agreement and the sale,
issuance and delivery of the Series 2020 Bonds have been in all respects duly
and validly authorized by resolution duly adopted by the Issuer; and
WHEREAS, the Series 2020 Bonds will be delivered to and paid for by the
purchaser in multiple installments as and when moneys are required to complete
the acquisition, construction and installation of the Project; and
WHEREAS, the Issuer will receive rental payments and other payments from the
Lessee, which revenues, together with all other rents, revenues and receipts
arising out of or in connection with the Issuer’s ownership of the Project,
shall be pledged, together with the Lease Agreement (except for certain
indemnification rights provided therein), as security for the payment of the
principal of and interest on the Series 2020 Bonds; and
WHEREAS, the Issuer has delivered to the Bondholder a duly authorized and
executed Deed to Secure Debt, dated as of even date herewith, pursuant to which
the Issuer will convey a security interest in the Project to the Bondholder as
additional security for the payment of the principal of and interest on the
Series 2020 Bonds; and
1

--------------------------------------------------------------------------------



WHEREAS, all things necessary to make the Series 2020 Bonds when issued and
delivered as in this Financing Agreement provided the valid, binding and legal
obligations of the Issuer according to the import thereof, and to create a valid
assignment and pledge of the rental payments and other payments derived from the
Lease Agreement to the payment of the principal of and interest on the Bonds and
a valid assignment of all the right, title and interest of the Issuer in the
Lease Agreement have been done and performed, and the execution and delivery of
this Financing Agreement and the execution, issuance and delivery of the Series
2020 Bonds, subject to the terms hereof, have in all respects been duly
authorized;
NOW, THEREFORE, KNOW ALL MEN BY THESE PRESENTS, THIS FINANCING AGREEMENT
WITNESSETH:
That the Issuer, in consideration of the premises and of the purchase and
acceptance of the Series 2020 Bonds by the owner thereof, and of the sum of One
Dollar ($1.00), lawful money of the United States of America, to it duly paid by
the Bondholder, at or before the execution and delivery of these presents, and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, in order to secure the payment of the principal of and interest on
the Bonds according to their tenor and effect and to ensure the performance and
observance by the Issuer of all the covenants expressed or implied herein and in
the Bonds, has given, granted a security interest in, pledged, assigned,
conveyed and transferred and does by these presents give, grant, pledge, assign,
convey and transfer to the Bondholder, its successors and assigns, forever all
of the Issuer’s estate, right, title and interest in, to and under any and all
of the following described property, rights and interest (hereinafter sometimes
referred to collectively as the “Pledged Estate”), to-wit:
I.
All right, title and interest of the Issuer in and to the Lease Agreement and
all amendments, modifications and renewals thereof.
II.
All rental payments and other payments to be received pursuant to the Lease
Agreement, together with all other rents, revenues and receipts arising out of
or in connection with the Issuer’s ownership of the Project (except for certain
indemnification rights provided therein), and all amendments, modifications and
renewals thereof.
III.
All amounts on deposit from time to time in the Project Fund and the Bond Fund,
subject to the provisions of this Financing Agreement permitting the application
thereof for the purposes and on the terms and conditions set forth herein.
IV.
Any and all other property of every name and nature (including, without
limitation, any additional lease or leases covering the Project) from time to
time hereafter by delivery or by writing of any kind, given, granted, pledged,
assigned, conveyed, mortgaged or transferred, as and for additional security
hereunder, by the Issuer or by anyone in its behalf or with its written consent,
to the Bondholder.
TO HAVE AND HOLD all the same with all privileges and appurtenances hereby
given, granted, pledged, assigned, conveyed, mortgaged and transferred, or
agreed or intended to be to the Bondholder, its successors and assigns, forever,
upon the terms and conditions herein set forth, without preference, priority or
distinction as to lien or otherwise of any of the Bonds over any of the others
except as herein expressly provided;
PROVIDED, HOWEVER, that upon Payment in Full of the Bonds in accordance with the
terms and provisions of this Financing Agreement, this Financing Agreement and
the rights hereby granted shall cease, terminate and be void; otherwise, this
Financing Agreement shall be of full force and effect.
THIS FINANCING AGREEMENT FURTHER WITNESSETH and it is expressly declared that
all Bonds issued and secured hereunder are to be issued and delivered and all
property hereby given, granted, pledged, assigned, conveyed or transferred is to
be dealt with and disposed of under, upon and subject to the terms, conditions,
stipulations, covenants, agreements, uses and purposes as hereinafter expressed,
and the Issuer has agreed and covenanted and does hereby agree and covenant with
the Bondholder as follows, that is to say:


2

--------------------------------------------------------------------------------



ARTICLE I
DEFINITIONS
Section 101. Definitions. The following words and phrases and others evidently
intended as the equivalent thereof shall, in the absence of clear implication
herein otherwise, be given the following respective interpretations herein
(terms which are not defined in this Section shall have the meaning specified in
Article I of the Lease Agreement except as herein otherwise expressly provided
or unless the context requires otherwise):
“Act” means an amendment to the Constitution of the State of Georgia (Ga. Laws
1964, page 866, et seq., as continued by Ga. Laws 1986, page 4328, et seq.),
ratified and proclaimed, and an act of the General Assembly of the State of
Georgia (Ga. Laws 1964, page 2282, et seq.), as amended.
“Bond” or “Bonds” shall mean any or all of the not to exceed $75,000,000 in
aggregate principal amount of Gainesville and Hall County Development Authority
Taxable Industrial Development Revenue Bonds (Fox Factory, Inc. Project), Series
2020, to be issued by the Issuer hereunder.
“Bond Fund” means the Bond principal and interest payment fund created by
Section 602 hereof and within which there shall be established a general account
and a special account. The special account may be established by the Issuer for
bookkeeping purposes only and moneys designated as being held in the special
account may be held in any segregated account designated by the Issuer for such
purpose. Any reference herein to the words “Bond Fund” without further
qualification shall constitute a reference to said general account.
“Bond Purchase Agreement” means the contract of even date herewith by and
between the Issuer and Fox Factory, Inc., in its capacities as Lessee under the
Lease and as Bondholder, pursuant to which the Issuer has agreed to sell, and
the Bondholder has agreed to purchase, the Series 2020 Bonds in accordance with
the provisions thereof.
“Bondholder” means Fox Factory, Inc., a California corporation authorized to
transact business in Georgia, and its successors and assigns.
“Counsel” means an attorney or firm thereof duly admitted to practice law before
the highest court of any state in the United States of America or of the
District of Columbia.
“Escrow Agent” means the escrow agent designated in Section 510 hereof, and its
successors and assigns.
The term “event of default” means the events specified in Section 1101 hereof,
subject to the terms of Section 1112 hereof.
“Financing Agreement” means this Financing Agreement and any supplemental
agreements with the Bondholder pursuant hereto.
“Financing Statements” means any and all financing statements (including
continuation statements) filed for record from time to time.
“Government Obligations” means (a) direct obligations of the United States of
America for the payment of which the full faith and credit of the United States
of America is pledged, or (b) obligations issued by a person controlled or
supervised by and acting as an instrumentality of the United States of America,
the payment of the principal of and interest on which is fully and
unconditionally guaranteed as a full faith and credit obligation by the United
States of America (including any securities described in (a) or (b) issued or
held in book-entry form on the books of the Department of Treasury of the United
States of America), which obligations, in either case, are held in the name of
the Issuer and not subject to redemption prior to maturity by anyone other than
the holder thereof.
“Independent Counsel” means an attorney, or firm thereof, duly admitted to
practice law before the highest court of any state in the United States of
America or of the District of Columbia and not an employee of or regularly
retained by either the Issuer or the Lessee.
“Interest Payment Date” means, with respect to the Series 2020 Bonds, September
1, 2020, and each March 1 and September 1 thereafter, and each date on which
interest or principal is due and payable on all or part of the Series 2020 Bonds
by reason of acceleration or redemption.
“Interest Period” means the period from and including any Interest Payment Date
to and including the day immediately preceding the next following Interest
Payment Date.
“Issuer” means the Gainesville and Hall County Development Authority, a body
corporate and politic, an instrumentality of Hall County and the City of
Gainesville, Georgia, and a public corporation created and existing under the
laws of the State of Georgia, and its lawful successors and assigns.
“Lease Agreement” or “Lease” means the Lease Agreement, of even date herewith,
between the Issuer and the Lessee, and any amendments or supplements thereto.
3

--------------------------------------------------------------------------------



“Lessee” means Fox Factory, Inc., a California corporation authorized to
transact business in Georgia, and its successors and assigns, including any
surviving, resulting or transferee Person as provided in Section 8.3 of the
Lease Agreement.
The term “outstanding,” when used with reference to the Bonds at any date as of
which the amount of outstanding Bonds is to be determined, means all Bonds which
have been delivered to Lessee by the Bondholder under this Financing Agreement,
except:
(a) Bonds cancelled at or prior to such date;
(b) Bonds for the payment or prepayment of which sufficient moneys and/or
Government Obligations meeting the terms and conditions specified in Section
1002 hereof shall have been theretofore transferred or deposited into the Bond
Fund (whether upon or prior to the maturity or prepayment date of any such
Bonds); provided that if such Bonds are to be prepaid prior to the maturity
thereof, notice of such prepayment shall have been given or arrangements
satisfactory to the Bondholder shall have been made therefor, or waiver of such
notice satisfactory in form to the Bondholder shall have been filed with the
Bondholder; and
(c) Bonds in lieu of which others have been delivered under Section 206 hereof.
The term “Payment in Full of the Bonds” specifically encompasses the situations
described in Sections 1001 and 1002 hereof.
“Person” means natural persons, firms, associations, corporations and public
bodies and other legal entities.
“Pledged Estate” means the property described in Sections I, II, III and IV of
the Granting Clauses of this Financing Agreement.
The term “Principal Office of the Bondholder” means the principal office of the
Bondholder in Braselton, Georgia, or the principal office of any successor
bondholder designated pursuant to the provisions of a supplemental addendum.
“Project” means the acquisition of the Project Facility Site, the acquisition,
construction and installation of the Project Facility on the Project Facility
Site and the installation in the Project Facility or on the Project Facility
Site of the Project Equipment. The terms Project Facility Site, Project Facility
and Project Equipment shall have the meanings ascribed to them in the Lease
Agreement, as it may at any time exist.
“Record Date” means the close of business on the fifteenth (15th) day (whether
or not a business day) of the month immediately preceding the applicable
Interest Payment Date.
“Security Deed” means the deed to secure debt and security agreement of even
date herewith from Issuer to the Bondholder pursuant to which the Issuer will
convey a security interest in the Project to the Bondholder as additional
security for the payment of the principal of and interest on the Bonds, which
deed shall be recorded in the Clerk’s Office, Hall County Superior Court.
“Security interest” or “security interests” shall refer to the security
interests created herein and shall have the meaning set forth in the Uniform
Commercial Code of Georgia, as now or hereafter amended.
“Series 2020 Bond” or “Series 2020 Bonds” mean any and all of the not to exceed
$75,000,000 in aggregate principal amount of the Gainesville and Hall County
Development Authority Taxable Industrial Development Revenue Bonds (Fox Factory,
Inc. Project), Series 2020, issued by the Issuer hereunder.
Section 102. Use of Phrases. “Herein”, “hereby”, “hereunder”, “hereof”,
“hereinbefore”, “hereinafter” and other equivalent words refer to this Financing
Agreement and not solely to the particular portion hereof in which any such word
is used. The definitions set forth in Section 101 hereof include both singular
and plural. Whenever used herein, any pronoun shall be deemed to include both
singular and plural and to cover all genders.


4

--------------------------------------------------------------------------------



ARTICLE II
THE BONDS
Section 201. [Reserved].
Section 202. Issuance of the Bonds; Dates and Places of Payment of Bonds. The
Bonds shall be issued in a single series of fully registered Bonds in multiple
installments as hereinafter provided. The Bonds shall be dated the date of
delivery thereof by the Issuer, and shall bear interest from the date of initial
delivery, and thereafter from the Interest Payment Date next preceding the date
of issuance of such Bond to which interest has been paid or duly provided for,
unless the date of issuance of such Bond is an Interest Payment Date to which
interest has been paid or duly provided for, in which case from the date of
issuance of such Bond, or unless no interest has been paid or duly provided for
on the Bonds, then from the date of initial issuance and delivery of the Bonds,
at the rate per annum and on the dates set forth in this Financing Agreement.
Notwithstanding the foregoing, if any Bond is dated after any Record Date and
before the following Interest Payment Date, such Bond shall bear interest from
such following Interest Payment Date; provided, however, that if the Issuer
shall default in the payment of interest due on such Interest Payment Date, then
such Bond shall bear interest from the next preceding Interest Payment Date to
which interest has been paid or duly provided for, or, if no interest has been
paid or duly provided for on the Bonds, from the date of initial issuance and
delivery of the Bonds.
The principal of and interest on each of the Bonds shall be payable in lawful
money of the United States of America by check of the Issuer to the owner
thereof delivered at the address of such owner as shown on the Bond Register
maintained by the Issuer as Bond Registrar, unless there shall be in effect a
direct payment agreement, as provided in Section 208 hereof. Such payments shall
be made to the person in whose name a Bond shall be registered on the Bond
Register, with respect to payment of principal, on the date such principal is
due, and, with respect to the payment of interest, as of the applicable Record
Date as shown on the Bond Register maintained by the Issuer, as Bond Registrar
on the Record Date. Upon the payment of the final installment of principal of
each Bond the owner thereof shall surrender the Bond to the Issuer. The Bond
Registrar shall maintain a record of the amount and date of all payments or
prepayments of the principal of and interest on the Bonds.
Section 203. Execution; Limited Obligation. The Bonds shall be executed on
behalf of the Issuer by the official manual signature of its Chairman or Vice
Chairman and the Issuer’s corporate seal shall be affixed thereto and attested
by the official manual signature of its Secretary or Assistant Secretary. The
obligation of the Issuer to pay the Bonds and the interest thereon shall not be
a general obligation of the Issuer but shall be a limited obligation which shall
be payable from, and wholly secured by, a pledge of the rental payments and
other payments received from the Lessee derived by the Issuer under the Lease
Agreement together with all other rents, revenues and receipts arising out of or
in connection with the Issuer’s ownership of the Project. If any officer of the
Issuer who shall have signed or sealed any Bond shall cease to be such officer
before such Bond so signed and/or sealed has been delivered by the Bondholder,
such Bond nevertheless may be delivered as though the person who signed and/or
sealed such Bond had not ceased to be such officer, and also any Bond may be
signed and sealed on behalf of the Issuer by such persons as at the actual time
of execution of such Bond shall be the proper officers of the Issuer, although
at the date of such Bond such persons may not have been officers of the Issuer.
Section 204. [Reserved].
Section 205. Form of Bonds. The fully registered Series 2020 Bonds and the form
for transfer and the validation certificate to be printed thereon shall be in
substantially the form hereinafter set forth in Section 303 hereof with such
appropriate variations, omissions, substitutions and insertions as are permitted
or required by this Financing Agreement and may have such letters, numbers or
other marks of identification and such legends and endorsements placed thereon,
as may be required to comply with any applicable laws or rules or regulations,
or as may, consistently herewith, be determined by the officers executing such
Series 2020 Bonds, as evidenced by their execution of the Series 2020 Bonds.
Section 206. Mutilated, Lost, Stolen or Destroyed Bonds. If any Bond is
mutilated, lost, stolen or destroyed, the Issuer may execute and deliver a new
Bond in the same principal amount in lieu of and in substitution for the Bond
mutilated, lost, stolen or destroyed; provided that, in the case of any
mutilated Bond, such mutilated Bond shall first be surrendered to the Issuer,
and in the case of any lost, stolen or destroyed Bond, there shall be first
furnished to the Issuer evidence satisfactory to it and to the Lessee of the
ownership of such Bond and of such loss, theft or destruction, together with
indemnity satisfactory to them. If any such Bond shall have fully matured,
instead of issuing a new Bond the Issuer may pay the same. The Issuer may charge
the owner of such Bond with its reasonable fees and expenses in this connection.
Section 207. Transfer of Bonds; Persons Treated as Owners. The Issuer shall act
as Bond Registrar for the Bonds and shall keep books for the transfer of the
Bonds as provided in this Financing Agreement. Upon surrender for transfer of
any Bond at the Principal Office of the Issuer, the Issuer shall execute and
deliver in the name of the transferee or transferees a new fully registered Bond
or fully registered Bonds in the same aggregate principal amount of any
authorized denomination or denominations. Fully registered Bonds may be
exchanged at the Principal Office of the Issuer for an equal aggregate principal
amount of fully registered Bonds of any authorized denomination or
denominations.
5

--------------------------------------------------------------------------------



Any Bond shall be fully transferable by the registered owner on the Bond
Register to be provided for that purpose, upon presentation of such Bond for
notation of transfer thereof at the Principal Office of the Issuer, as Bond
Registrar, accompanied by a written instrument of transfer in form reasonably
satisfactory to the Bond Registrar duly executed by the registered owner or its
attorney duly authorized in writing. No service charge shall be made for any
such transfer, but the Bond Registrar may require payment of a sum sufficient to
cover any tax or other governmental charge payable in connection therewith. The
person in whose name any Bond is registered from time to time shall be deemed
and regarded as the absolute owner thereof for all purposes and payment of or on
account of the principal of and interest on such Bond shall be made only to or
upon the order of the registered owner thereof, or its attorney duly authorized
in writing, and neither the Issuer, the Bondholder, nor any paying agent acting
for the Issuer shall be affected by any notice to the contrary. All such
payments shall be valid and effectual to satisfy and discharge the liability
upon the Bonds to the extent of the sum or sums so paid.
Anything in this Financing Agreement to the contrary notwithstanding, there
shall not be effected, and the Issuer, acting as Bond Registrar, shall not
permit the effecting of, any transfer of any Bond pursuant to the provisions of
this Section, unless there is delivered to the Issuer an opinion of Counsel
reasonably satisfactory to the Issuer and the Lessee to the effect that such
transfer will not violate applicable securities laws.
Section 208. Direct Payment Agreement. Notwithstanding any provision of this
Financing Agreement or of any Bond to the contrary, the Issuer may enter into a
direct payment agreement with the owner of any Bond in an original principal
amount of at least $100,000, providing for the making to such owner of all
payments of principal and interest on such Bond or any part thereof (other than
any payment of the entire unpaid principal amount thereof) at a place and in a
manner other than as provided in this Financing Agreement and in the Bonds
without presentation or surrender of such Bond (including the payment by Lessee
of rental payments under the Lease directly to the owners of the Bonds in
satisfaction of principal and interest on the Bonds). The Issuer agrees to
permit to be made payments of principal and interest on the Bonds in accordance
with the provisions of such direct payment agreement. In the absence of written
notice from the owner of any such Bond to the contrary, the Issuer may
conclusively presume that no default exists in making any payments of principal
and interest. Upon registration of the transfer of any registered Bond being
paid in accordance with the provisions of a direct payment agreement permitted
by this Section, the owner of such registered bond prior to the delivery of such
Bond to the transferee, shall make a notation on such Bond of the date to which
interest has been paid thereon and the amount of any prepayments made on account
of the principal thereof, and the Issuer shall not be deemed to have notice of
any such payment.
Section 209. Notice of Prepayment. Notice of the call for any such total or
partial prepayment shall be given by mailing a copy of the prepayment notice by
first class mail at least thirty (30) days prior to the prepayment date to the
registered owner of the Bonds at the addresses shown on the Bond Register. Not
later than the prepayment date, sufficient moneys shall be deposited in the Bond
Fund to pay the Bonds or portions thereof called for prepayment and accrued
interest thereon to the prepayment date. Any portion of any Bond thus called and
provided for as hereinabove specified shall not bear interest after the
prepayment date.
Section 210. Payment of Prepayment Price and Endorsement of Bonds. Upon the date
set for prepayment in said written notice, the Issuer shall pay the prepayment
price in lawful moneys of the United States of America by check to the owner of
the Bonds at the addresses of such person shown in the Bond Register. By
acceptance of a Bond, the owner thereof agrees that upon a partial prepayment
thereof it will endorse in the space provided on the schedule attached to such
Bond, the amount and date of such partial prepayment.


6

--------------------------------------------------------------------------------



ARTICLE III
THE SERIES 2020 BONDS
Section 301. Issuance of Series 2020 Bonds. The Series 2020 Bonds (i) shall be
designated “Gainesville and Hall County Development Authority Taxable Industrial
Development Revenue Bonds (Fox Factory, Inc. Project), Series 2020”, (ii) shall
be issuable in an aggregate principal amount of not to exceed $75,000,000 as one
or more fully registered Bonds in any denomination in excess of $100,000 and in
more than one installment; (iii) shall be dated in the manner set forth in
Section 202 hereof; (iv) shall bear interest from date at the rate of 5.0% per
annum (computed on the basis of a 360-day year, 30-day month), from their dated
date or from the last Interest Payment Date to which interest has been paid
(interest due on any Series 2020 Bond on any Interest Payment Date shall be paid
to the Bondholder of such Series 2020 Bond as shown on the registration books
kept by the Bond Registrar on the Record Date), first interest payable on the
next succeeding March 1 or September 1 (whichever shall come first), and
semiannually thereafter on each Interest Payment Date of each year until
maturity or earlier date of prepayment, and shall mature on September 1, 2027,
and (v) shall be numbered from R-1 consecutively upwards according to the
records of the Issuer.
Section 302. Prepayment Dates and Prices. The Series 2020 Bonds are subject to
prepayment prior to maturity by the Issuer at any time, in whole or in part, at
100% of the principal amount to be so prepaid plus accrued interest thereon to
the prepayment date.
Section 303. Form of Series 2020 Bonds. The Series 2020 fully registered Bonds
shall be in substantially the form set forth, to the extent provided in Section
205 hereof, as follows:


7

--------------------------------------------------------------------------------



(FORM OF SERIES 2020 BOND)
STATE OF GEORGIA
GAINESVILLE AND HALL COUNTY DEVELOPMENT AUTHORITY
TAXABLE INDUSTRIAL DEVELOPMENT REVENUE BOND
(FOX FACTORY, INC. PROJECT),
SERIES 2020
THIS BOND HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION, AND IT MAY NOT
BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED NOR MAY THE
EXTENT OF ITS REGISTRATION BE REDUCED, WITHOUT OPINION OF COUNSEL SATISFACTORY
TO THE BONDHOLDER, THE ISSUER AND THE INITIAL LESSEE OF THE PROJECT REFERRED TO
IN THIS BOND TO THE EFFECT THAT SUCH TRANSFER OR CHANGE IN THE EXTENT OF
REGISTRATION WILL NOT VIOLATE APPLICABLE SECURITIES LAWS.
No. R-     Issue Date:______________   $___________
FOR VALUE RECEIVED, the Gainesville and Hall County Development Authority (the
“Issuer”), a public body corporate and politic and an instrumentality of the
City of Gainesville and Hall County, Georgia, created pursuant to an amendment
to the Constitution of the State of Georgia (Ga. Laws 1964, page 866, et seq.;
continued at Ga. Laws 1986, page 4328, et seq.), duly ratified and proclaimed,
and an act of the General Assembly of the State of Georgia (Ga. Laws 1964, page
2282, et seq.), as amended, hereby promises to pay to FOX FACTORY, INC., or
registered assigns (the “Bondholder”), solely from the special fund hereinafter
described and from no other source, on September 1, 2027, the principal sum of
_______________________________________________ AND ____/100 DOLLARS
and to pay to the registered owner hereof solely from said special fund,
interest hereon at the rate of five percent (5.0%) per annum (calculated on the
basis of a 30-day month, 360-day year), from the date of initial delivery, and
thereafter from the Interest Payment Date next preceding the date of delivery
thereof to which interest has been paid or duly provided for, unless the date of
delivery thereof is an Interest Payment Date to which interest has been paid or
duly provided for, in which case from the date of delivery thereof, or unless no
interest has been paid or duly provided for on the bonds, then from the date of
initial issuance and delivery of the bonds, at the rates per annum and on the
Interest Payment Dates set forth in the Financing Agreement. “Interest Payment
Date” shall have the meaning given such term in the Financing Agreement.
Notwithstanding the foregoing, if any bond is dated after any Record Date and
before the following Interest Payment Date, such bond shall bear interest from
such following Interest Payment Date; provided, however, that if the Issuer
shall default in the payment of interest due on such Interest Payment Date, then
such Bond shall bear interest from the next preceding Interest Payment Date to
which interest has been paid or duly provided for, or, if no interest has been
paid or duly provided for on the bonds, from the date of initial issuance and
delivery of the bonds. The principal of and the interest on this bond shall be
payable in lawful money of the United States of America by check, delivered to
the registered owner hereof at the orders shown on the Bond Register or to the
order of any subsequent registered owner hereof shown on the Bond Register. The
interest on this bond (except for final payment of such interest which shall be
made only upon presentation and surrender of this bond at the principal office
of the Issuer) shall be mailed to the registered owner thereof, as shown on the
Bond Register as of the close of business on the Record Date (as hereinafter
defined).
“Record Date” shall mean the close of business on the 15th day (whether or not a
Business Day) of the calendar month immediately preceding the applicable
Interest Payment Date.
This bond is a fully registered bond comprising one of a duly authorized series
in the aggregate principal amount of not to exceed $75,000,000 (the “bonds”), of
like tenor except as to numbers, issued under and secured by an Financing
Agreement, dated as of June 1, 2020 (the “Financing Agreement”), by and between
the Issuer and the Bondholder, and an authorizing resolution of the Issuer
adopted on May _____, 2020, for the purpose of financing the acquisition,
construction and installation of certain real and personal property comprising a
facility for the manufacture of shock absorbers for automobiles, trucks and
motorcycles in Gainesville Industrial Park West, Gainesville, Hall County,
Georgia (the “Project”). The Project will be leased by the Issuer to Fox
Factory, Inc., as lessee (the “Lessee”), pursuant to a Lease Agreement, dated as
of June 1, 2020 (the “Lease Agreement”) between the Issuer and the Lessee.
The Financing Agreement recites that the bonds of this series may be delivered
to, and paid for by, the purchaser, in multiple installments as and when moneys
are required to complete the acquisition, construction and installation of the
Project.
8

--------------------------------------------------------------------------------



This bond and the interest hereon shall not be deemed to constitute a debt or a
general obligation or a pledge of the faith and credit of the State of Georgia,
the City of Gainesville or of Hall County, and does not directly, indirectly or
contingently obligate said State, City or County to levy or to pledge any form
of taxation whatever for the payment of such principal and interest. This bond
is payable solely from the rental payments and other payments received under the
Lease Agreement together with all other rents, revenues and receipts arising out
of or in connection with the Issuer’s ownership of the Project (except for
certain indemnification rights provided therein) and the Issuer is obligated to
pay the principal of and the interest on this bond only from the fund entitled
Gainesville and Hall County Development Authority, Fox Factory, Inc. Project,
Series 2020 (the “Bond Fund”), created in the Financing Agreement. No recourse
shall be had for the payment of the principal of and the interest on this bond
against any officer or member of the Issuer.
This bond is issued and the Financing Agreement was authorized, executed and
delivered by the Issuer under and pursuant to the laws of the State of Georgia,
including particularly the Act, and the aforesaid resolution of the Issuer.
Pursuant to the terms of the Lease Agreement, the Lessee must pay to the Issuer
rental payments which are pledged to, and will be fully sufficient to provide
for, the payment of the principal of and the interest on the bonds of this
series as the same become due. As additional security for the payment of the
bonds of this series, the Issuer will execute and deliver to the Bondholder a
deed to secure debt and security agreement, dated as of June 1, 2020 (the
“Security Deed”), pursuant to which the Issuer will convey a security interest
in the Project to the Bondholder.
The Issuer has agreed that it will use its best efforts to keep the Project
continuously leased and will prescribe and collect rental payments therefor
sufficient to pay when due the principal of and the interest on the bonds.
Reference to the Financing Agreement is hereby made for a description of the
aforesaid Bond Fund which is charged with, and pledged to, the payment of the
principal of and the interest on the bonds, the nature and extent of the
security, the rights, duties and obligations of the Issuer, the rights of the
Bondholder, the terms and conditions under and upon the occurrence of which the
Financing Agreement and the Lease Agreement may be modified, and the terms and
conditions under and upon the occurrence of which the lien of the Financing
Agreement may be defeased as to this bond prior to the maturity or prepayment
date hereof, to all of the provisions of which the Bondholder, by the acceptance
of this bond, assents.
The bonds of this series are subject to prepayment prior to maturity by the
Issuer at any time, in whole or in part, as provided in the Financing Agreement,
at 100% of the principal amount to be so prepaid plus accrued interest thereon
to the prepayment date.
When this bond (or any portion hereof) is called for prepayment as aforesaid,
notice thereof shall be given by mailing a copy of the prepayment notice by
first class mail at least thirty days prior to the prepayment date to the
registered owner of this bond at the addresses shown on the registration books.
Less than the entire principal amount of this bond may be prepaid and in such
case, upon the surrender of such bond (a) appropriate endorsement shall be made
thereon by the Issuer to reflect such partial prepayment, or (b) there shall be
issued to the registered owner hereof, without charge therefor, for the
unredeemed balance of the principal amount of this bond, fully registered bonds
in any of the authorized denominations, as more fully set forth in the Financing
Agreement.
The owner of this Bond agrees that upon a partial prepayment of this bond it
will endorse in the space provided on the schedule attached hereto, the amount
and date of such partial prepayment.
This bond is transferable by the registered owner hereof in person or by his
attorney duly authorized in writing at the principal office of the Issuer, but
only in the manner, subject to the conditions and limitations and upon payment
of the charges provided in the Financing Agreement, and upon surrender and
cancellation of this bond. Upon such transfer, a new fully registered bond or
fully registered bonds in the same aggregate principal amount and of any
authorized denomination or denominations shall be issued to the transferee or
transferees in exchange therefor.
The owner of this bond shall have the right to enforce the payment of the
principal hereof and the interest hereon at or after the maturity hereof, and
the owner of this bond shall have the right to enforce the provisions of the
Financing Agreement and to institute action to enforce the covenants therein,
and to take any action with respect to any Event of Default under the Financing
Agreement, and to institute, appear in or defend any suit or other proceedings
with respect thereto, as provided in the Financing Agreement. In certain events,
on the conditions, in the manner and with the effect set forth in the Financing
Agreement, the principal of all the bonds issued under the Financing Agreement
and then outstanding may become or may be declared due and payable before the
stated maturity thereof, together with the interest accrued thereon.
Modifications or alterations of the Financing Agreement, or of any supplements
thereto, may be made only to the extent and in the circumstances permitted by
the Financing Agreement.
This bond is issued with the intent that the laws of the State of Georgia shall
govern its construction.
9

--------------------------------------------------------------------------------



It is hereby certified and recited that all acts, conditions and things required
by the Constitution and laws of the State of Georgia to happen, exist and be
performed precedent to and in the issuance of this bond, the execution of the
Financing Agreement and the adoption of the aforesaid resolution by the Issuer,
have happened, exist and have been performed. The issuance of this bond and the
series of which it forms a part, together with all other obligations of the
Issuer, does not exceed or violate any constitutional or statutory limitation.
IN WITNESS WHEREOF, the Issuer has caused this bond to be executed in its name
by the signature of its Chairman, and its corporate seal to be hereunto affixed
and attested by the signature of its Secretary, all as of ____________, 20___.




GAINESVILLE AND HALL COUNTY DEVELOPMENT AUTHORITY


By: __________________
Chairman
Attest: __________________
Secretary






10

--------------------------------------------------------------------------------



VALIDATION CERTIFICATE
STATE OF GEORGIA
COUNTY OF HALL


The undersigned Clerk of the Superior Court of Hall County, Georgia, HEREBY
CERTIFIES that the within bond was confirmed and validated by judgment of the
Superior Court of Hall County, Georgia, rendered on the _____ day of
____________, 2020, Civil Action No. ____________ that no intervention or
objection was filed thereto and that no appeal has been taken therefrom.
WITNESS my manual signature and the reproduced facsimile seal of said court.


_______________________________
Clerk of the Superior Court of
Hall County, Georgia


        



11

--------------------------------------------------------------------------------



PAYMENTS ON ACCOUNT OF PRINCIPAL
Partial prepayments of the principal of this bond have been made, as follows:

DATEAMOUNT PREPAIDBALANCE OF PRINCIPAL AMOUNT UNPAIDAUTHORIZED SIGNATURE OF
OWNER OF THIS BOND




12

--------------------------------------------------------------------------------



(Form for Transfer)
COMPLETE AND SIGN THIS FORM FOR
REGISTRATION OF TRANSFER
For value received ________________________ hereby sells, assigns and transfers
unto
______________________________________________________________________________
this Bond and hereby irrevocably constitutes and appoints
_______________________ Attorney to register such transfer on the books of
registration in the office of the Registrar with full power of substitution in
the premises.


Dated: ______________________










___________________________________
NOTE: The signature on this assignment must correspond with the name as written
on the face of this Bond in every particular, without alteration, enlargement or
any change whatsoever.





Section 304. Delivery of Series 2020 Bonds. Immediately following the execution
and delivery of this Financing Agreement, the Issuer will deliver a Series 2020
Bond executed by the Issuer to the Bondholder. The proceeds from the sale of any
such Bond shall be deposited in the Project Fund as hereinafter provided in
Article VII, subject to the provisions of Section 701 hereof.
Prior to the delivery by the Issuer of the aforesaid Series 2020 Bond which it
will be initially ordered to deliver hereunder, there shall be filed with the
Bondholder:
        1. A copy, duly certified by the Secretary of the Issuer, of the
resolution by the Issuer authorizing the issuance of the Series 2020 Bonds and
the execution, delivery and performance of this Financing Agreement, the Lease
Agreement, the Security Deed, the Direct Payment Agreement and the Bond Purchase
Agreement.
        2. An original executed counterpart of this Financing Agreement, the
Lease Agreement, the Bond Purchase Agreement, the Direct Payment Agreement and
the Security Deed.
        3. Copies of Financing Statements filed to perfect the security
interests created herein and the security interests created in the Security
Deed.
        4. The written opinion of Counsel for the Issuer or other counsel
satisfactory to the Issuer stating (a) that this Financing Agreement creates a
valid first lien on and pledge of the revenues hereby conveyed and pledged, and
all filings and/or recordings of any document required in order to perfect and
preserve such first lien and pledge have been duly accomplished, and (b) that
the Lease Agreement and the Security Deed have been properly recorded in the
proper place or places where such recordation is required for the giving of
notice thereof, such recordation is complete and no other filing, recording,
publishing or re-recording is required.
5. An opinion of nationally recognized bond attorneys satisfactory to the Issuer
to the effect (i) that the issuance of the Series 2020 Bonds has been duly
authorized and (2) the Series 2020 Bonds constitute valid and binding
obligations of the Issuer entitled to the benefits of and secured by this
Financing Agreement.
Prior to the delivery by the Issuer of any Series 2020 Bond subsequent to the
delivery of the Series 2020 Bond initially delivered to the Bondholder as
hereinabove provided, there shall be filed with the Issuer a designation signed
by the Lessee in substantially the form of that which is attached to the Bond
Purchase Agreement as Exhibit “A” thereto. The Issuer shall deliver to the
Bondholder a fully registered Series 2020 Bond of the designated denomination in
accordance with the terms of such designation upon the payment to the Issuer of
the purchase price of said Series 2020 Bond as specified in the Bond Purchase
Agreement. The proceeds from the sale of any such Series 2020 Bond shall
likewise be deposited in the Project Fund as hereinafter provided in Article
VII, subject to the provisions of Section 701 hereof.




13

--------------------------------------------------------------------------------



ARTICLE IV
[RESERVED]


ARTICLE V
GENERAL COVENANTS
Section 501. Payment of Principal and Interest. Issuer covenants that it will
promptly pay the principal of and interest on the Bonds at the place, on the
dates and in the manner provided herein and in the Bonds according to the true
meaning hereof and thereof. The principal and interest are payable solely from
rental payments and other payments received from the Lessee under the Lease
Agreement together with all other rents, revenues and receipts (except for
certain indemnification rights provided therein) arising out of or connection
with the Issuer’s ownership of the Project, which payments, rents, revenues and
receipts are hereby specifically pledged to the payment of the principal of and
interest on the Bonds in the manner and to the extent herein specified. The
Bonds and the interest thereon shall not be deemed to constitute a debt or a
general obligation of the State of Georgia, City of Gainesville or Hall County,
and the Bonds do not directly, indirectly or contingently obligate said State,
City or County to levy or to pledge any form of taxation whatsoever for the
payment of the principal of or interest on the Bonds. Subject to Section 208,
the principal of and interest on the Bonds are payable solely from the Bond Fund
and specifically from the special account established therein pursuant to
Section 602 hereof.
Section 502. Performance of Covenants; Issuer. The Issuer covenants that it will
faithfully perform at all times any and all covenants, agreements, undertakings,
stipulations and provisions contained in this Financing Agreement, in any and
every Bond, and in all proceedings of the Issuer pertaining thereto. The Issuer
covenants that it is duly authorized under the laws of the State of Georgia to
issue the Bonds and to execute, deliver and perform the Financing Agreement, and
the Security Deed, and to pledge the Lease Agreement and the rental payments and
other payments received from the Lessee under the Lease Agreement together with
all other rents, revenues and receipts (except for certain indemnification
rights provided therein) arising out of or in connection with its ownership of
the Project in the manner and to the extent herein set forth; that all action on
its part for the issuance of the Bonds and the execution, delivery and
performance of this Financing Agreement, and the Security Deed has been duly and
effectively taken, and that the Bonds are and will be valid and enforceable
limited obligations of the Issuer according to the import thereof.
Section 503. Ownership; Instruments of Further Assurance. The Issuer covenants
that it lawfully owns and is lawfully possessed of the Project and that it will
defend its title in and to the Project and every part thereof to the Bondholder,
and its respective successors and assigns, against the claims and demands of all
persons whomsoever. The Issuer covenants that it will do, execute, acknowledge
and deliver or cause to be done, executed, acknowledged and delivered, such
indentures supplemental hereto and such further acts, instruments and transfers
as the Bondholder may reasonably require for the better giving, granting,
pledging, assigning, conveying, transferring, assuring and confirming unto the
Bondholder all and singular the rents, revenues and receipts pledged hereby to
the payment of the principal of and interest on the Bonds. The Issuer covenants
that, except for the Bill of Sale (Project Equipment), and the Warranty Deed,
and except as herein and in the Lease Agreement and the Security Deed provided,
it will not sell, convey, encumber or otherwise dispose of any part of the
Project.
Section 504. Payment of Taxes, Charges, etc. Pursuant to the provisions of
Section 6.3 of the Lease Agreement, the Lessee has agreed to pay all lawful
taxes, assessments and charges at any time levied or assessed upon or against
the Project, or any part thereof, which might impair or prejudice the lien of
this Financing Agreement; provided, however, that nothing contained in this
Section 504 shall require the payment of any such taxes, assessments or charges
if the same are not required to be paid under the provisions of Section 6.3 of
the Lease Agreement.
Section 505. Maintenance and Repair. Pursuant to the provisions of Section 6.1
of the Lease Agreement, the Lessee has agreed at its own expense to keep the
leased real property and equipment and all other improvements and property
forming a part of the Project in as reasonably safe condition as the operation
thereof will permit, subject to its discretion, under the circumstances set
forth in the Lease Agreement.
Section 506. Recordation of the Lease Agreement, Security Deed, Financing
Statements and Continuation Statements. The Issuer covenants that it will cause
the Lease Agreement (or the Short Form Lease Agreement), the Security Deed, and
all Financing Statements and all supplements thereto and hereto to be recorded
and filed in such manner and in such places as may be required by law in order
to fully protect and preserve the rights, privileges and options of the
Bondholder hereunder and the Lessee has covenanted in Section 8.7 of the Lease
Agreement to cause continuation statements with respect to said Financing
Statements to be kept recorded and filed in such manner and in such places as
may be required by law in order to fully protect and preserve the interest of
the Bondholder as aforesaid.
14

--------------------------------------------------------------------------------



Section 507. Inspection of Project Books. The Issuer covenants that all books
and documents in its possession relating to the rents, revenues and receipts
derived from the Project shall at all times during normal business hours be open
to inspection by such accountants or other agents as the Bondholder may, from
time to time, designate. The Issuer shall be given at least 48 hours prior
written notice of any such inspection and the opportunity to have a
representative present during such inspection.
Section 508. Priority of Pledge. The pledge hereby made of the Pledged Estate
constitutes a first and prior pledge thereof and shall not be impaired directly
or indirectly by the Issuer and the payments, rents, revenues and receipts from
the Project and the Issuer’s interest in the Lease Agreement shall not otherwise
be pledged and no persons shall have any rights with respect thereto except as
provided herein and in the Lease Agreement.
Section 509. Rights Under Lease Agreement. The Lease Agreement sets forth the
respective obligations of the Issuer and the Lessee relating to the leasing of
the Project, including a provision that subsequent to the initial issuance of
the Bonds and prior to Payment in Full thereof, the Lease Agreement may not be
effectively amended, changed, modified, altered or terminated without the
written consent of the Bondholder (other than as provided therein). Reference is
hereby made to the Lease Agreement for a detailed statement of the obligations
of the Lessee thereunder, and the Bondholder may enforce all rights of the
Issuer and all obligations of the Lessee under and pursuant to the Lease
Agreement, whether or not the Issuer is in default hereunder.
Section 510. Warranty Deed and Bills of Sale to be Held by Escrow Agent. The
Escrow Agent agrees that it will hold the Bill of Sale (Project Equipment) and
the Warranty Deed in escrow, and will deliver the Warranty Deed and the Bill of
Sale (Project Equipment) to the Lessee at the written direction of the Lessee
upon Payment in Full of the Bonds. In the event the Escrow Agent does not
deliver the Warranty Deed and the Bill of Sale (Project Equipment) to the Lessee
in accordance with the terms of this Section 510, Lessee shall have all remedies
available to it at law or in equity, including specific performance. Stewart,
Melvin & Frost, LLP is hereby designated as the Escrow Agent.


ARTICLE VI
REVENUES AND FUNDS
Section 601. Source of Payment of Bonds. The obligation of the Issuer to pay the
principal of and interest on the Bonds is not a general obligation of the Issuer
but is a limited obligation payable solely from the Pledged Estate and as
authorized and provided herein.
The Project has been leased under the Lease Agreement and the rental payments
provided for in Section 5.3 of the Lease Agreement (except as may otherwise be
provided in a direct payment agreement authorized by the provisions of Section
208 hereof) are to be remitted directly to the Issuer and are to be deposited in
the Bond Fund by the Issuer. Said rental payments are sufficient in amount and
become due in a timely manner so as to ensure the prompt payment of the
principal of and interest on the Bonds.
The Issuer has also executed the Security Deed wherein the Issuer will convey a
security interest in the Project to the Bondholder as additional security for
the payment of the principal of and interest on the Bonds.
Section 602. Creation of the Bond Fund. There is hereby created by the Issuer a
special fund to be designated “Gainesville and Hall County Development Authority
Revenue Bond Fund, Fox Factory, Inc. Project, Series 2020,” which shall be held
by a depository designated from time to time by the Issuer separate and apart
from all other deposits or funds of the Issuer, and shall be used to pay the
principal of and interest on the Bonds. There shall be established as separate
accounts within the Bond Fund a general account and a special account. The
special account may be established by the Issuer for bookkeeping purposes only
and moneys designated as being held in the special account may be held in any
segregated account designated by the Issuer for such purpose. Any reference in
this Financing Agreement to “Bond Fund” without further qualification or
explanation shall constitute a reference to said general account.
Notwithstanding anything herein to the contrary, the Issuer shall be not
required to maintain a Bond Fund as long as a direct payment agreement is in
effect with respect to the Series 2020 Bonds and the Lessee is timely making
payments under the Lease.
        Section 603. Payments into the Bond Fund. There shall be paid into the
Bond Fund all accrued interest, if any, derived from the sale of the Bonds. In
addition, there shall be paid into the Bond Fund, as and when received, (a) all
rental payments specified in Section 5.3 of the Lease Agreement (except for any
moneys paid directly to the Bondholder pursuant to the provisions of a direct
payment agreement permitted pursuant to Section 208 hereof and described in
Section 601 above), (b) all moneys required to be so deposited from the Project
Fund, as provided in the Lease Agreement, and (c) all other moneys received by
the Issuer under and pursuant to any of the provisions of the Lease Agreement or
this Financing Agreement which are required to be paid into the Bond Fund.
15

--------------------------------------------------------------------------------



The Issuer covenants that so long as any of the Bonds are outstanding it will
pay, or cause to be paid, into the Bond Fund from the sources of payment
described in Section 601 hereof sufficient moneys to promptly pay the principal
of and interest on the Bonds as the same become due and payable. To this end,
the Issuer covenants that it will use its best efforts to cause the Project to
be continuously and effectively leased as a revenue producing undertaking. If
there occurs an Event of Default under the Lease Agreement resulting in the
right of possession to the Project being returned to the Issuer, the Issuer will
fully cooperate with the Bondholder to the end of fully protecting the rights
and security of the Bondholder and shall diligently proceed in good faith and
use its best efforts to secure another tenant for the Project to the end that at
all times sufficient rents, revenues and receipts will be derived from the
Project to promptly pay the principal of and interest on the Bonds as the same
become due and payable and to pay the costs of maintaining and insuring the
Project. Nothing herein shall be construed as requiring the Issuer to operate
the Project or to use any funds from any source to pay the principal of and
interest on the Bonds or to pay the costs of maintaining and insuring the
Project other than rents, revenues and receipts arising out of or in connection
with its ownership of the Project.
        Section 604. Use of Moneys in the Bond Fund.
(a) Except as provided in Section 609 hereof, moneys in the Bond Fund shall be
used solely for the payment of the principal of and interest on the Bonds. No
part of the rental payments under the Lease Agreement required to be paid into
the Bond Fund (excluding prepayments under Section 9.5 of the Lease Agreement)
shall be used to prepay, prior to maturity, a portion of any Bond; provided,
that whenever the moneys held in the Bond Fund (in the general account and in
the special account) from any source whatsoever are sufficient to prepay all of
the Bonds and to pay interest to accrue thereon prior to such prepayment, the
Issuer agrees to take and cause to be taken the necessary steps to prepay all of
the Bonds on the next succeeding prepayment date for which the required
prepayment notice can be given; and, provided further, that any moneys in the
Bond Fund other than rental payments may be used to prepay a portion of the
Bonds so long as the Lessee is not in default with respect to any rental
payments under the Lease Agreement.
(b) At the maturity date or prepayment date prior to maturity of each Bond the
Issuer shall transfer from the general account in the Bond Fund to the special
account in the Bond Fund sufficient moneys to pay all principal of and interest
(if any) then due and payable with respect to each such Bond. Moneys so
transferred into said special account shall not thereafter be invested in any
manner but shall be held by the Issuer without liability on the part of the
Issuer for interest thereon until actually paid out for the purposes intended.
The Issuer shall withdraw, from time to time, sufficient moneys from the special
account in the Bond Fund to pay the principal of and interest on the Bonds as
the same become due and payable.
Section 605. Custody of the Bond Fund. The Bond Fund shall be held by the Issuer
as a restricted fund solely for the benefit of the Bondholder. The general
account and the special account established in the Bond Fund shall also
constitute restricted accounts.
Section 606. Non-presentment of Bonds at Maturity. If any Bond shall not be
presented for payment when the principal thereof becomes due, either at maturity
or at the prepayment date, provided moneys sufficient to pay such Bond shall
have been made available to the Bondholder and are held in the special account
in the Bond Fund for the benefit of the owner thereof, all liability of the
Issuer to the owner thereof for the payment of such Bond shall forthwith cease,
determine and be completely discharged, and thereupon it shall be the duty of
the Issuer to hold such moneys in said special account, without liability for
interest thereon, for the benefit of the owner of such Bond who shall thereafter
be restricted exclusively to moneys held in said special account, for any claim
of whatever nature on its part under this Financing Agreement or on, or with
respect to, such Bond.
Section 607. [Reserved].
Section 608. Moneys to be Held in Restricted Account. All moneys deposited by
the Issuer in the Bond Fund under any provision of this Financing Agreement
shall be held in a restricted account by the depository solely for the benefit
of the Bondholder.
Section 609. Repayment to the Lessee from the Bond Fund.
(a) Any moneys remaining in the general account in the Bond Fund after Payment
in Full of the Bonds (taking into consideration that sufficient moneys or
obligations such as are described in Section 1002 hereof have been transferred
to and/or deposited in the special account in the Bond Fund to pay all principal
of and interest then due and payable with respect to each Bond not yet presented
for payment and to pay all principal and interest relating to each Bond which is
not yet due and payable but with respect to which the lien of this Financing
Agreement has been defeased upon compliance with Article X hereof), the fees,
charges and expenses of the Bondholder, any paying agents and the Bond Registrar
which have accrued and which will accrue and all other items required to be paid
hereunder (other than items payable from the special account in the Bond Fund)
shall be paid to the Lessee upon the expiration or sooner termination of the
term of the Lease Agreement.
16

--------------------------------------------------------------------------------



(b) Any moneys held by the Issuer in the special account in the Bond Fund
restricted for the payment of the principal of or interest on any Bond remaining
unclaimed for two years after such principal or interest has become due and
payable shall be paid to the Lessee, and the holder of such Bond shall
thereafter, as an unsecured general creditor, look only to the Lessee for the
payment thereof and all liability of the Issuer with respect to such restricted
monies shall thereupon cease.
ARTICLE VII
CUSTODY AND APPLICATION OF PROCEEDS OF BONDS
Section 701. Project Fund; Disbursements. There is hereby created and held by
the Issuer, to be deposited with Regions Bank, Gainesville, Georgia (the
“Project Fund Depository”), a restricted fund to be designated “Gainesville and
Hall County Development Authority Revenue Bonds Project Fund, Fox Factory, Inc.
Project, Series 2020.” The proceeds derived from the sale of the Bonds shall be
paid into the Project Fund unless the Lessee or its Affiliate also owns the
Series 2020 Bonds in which case no actual cash transfer need be made. Moneys
received from the Lessee pursuant to Section 6.2 of the Lease Agreement shall be
paid into the Project Fund. Moneys in the Project Fund shall be disbursed in
accordance with the provisions of the Lease Agreement, and particularly Section
4.3 thereof. In addition, the Issuer may issue the Bonds to purchase portions of
the Project as provided in Section 4.2 of the Lease Agreement.
The Issuer agrees to promptly take all necessary and appropriate action in
approving and ordering all such disbursements. The Issuer shall issue its checks
for each disbursement required by the aforesaid provisions of the Lease
Agreement.
The Issuer shall maintain adequate records pertaining to the Project Fund and
all disbursements therefrom, and after the Project has been completed and a
certificate of payment of all costs filed as provided in Section 702 hereof, the
Issuer shall file an accounting thereof with the Lessee. The requirements for
such accounting may be satisfied by provision of any interim statements of the
Project Fund as agreed upon by the Issuer and the Lessee.
Costs incurred by the Lessee for land, costs incurred in constructing any
improvements that are a part of the Project and costs incurred in the purchase,
acquisition and installation of equipment for the Project shall be treated as if
cash in an amount equal to the Lessee’s cost of such land, construction or
equipment were advanced by the Bondholder to the Issuer hereunder with respect
to the Bonds and immediately disbursed by the Issuer to reimburse the Lessee for
such costs.
Section 702. Completion of the Project. The completion of the acquisition,
construction and installation of the Project and the payment of all costs and
expenses incident thereto shall be evidenced by the filing with the Issuer of
the certificate of the Lessee executed on behalf of the Lessee by an Authorized
Lessee Representative required by Section 4.5 of the Lease Agreement. As soon as
practicable, and in any event not later than sixty (60) days from the date of
the certificate referred to above, any moneys remaining in the Project Fund
(other than moneys retained to pay costs and expenses not then due and payable)
be applied in accordance with Section 4.3 of the Lease without any further
direction.
ARTICLE VIII
INVESTMENTS
Section 801. Project Fund Investments. Moneys held in the Project Fund or in any
other fund or account held by any depository under the provisions of this
Financing Agreement (except the Bond Fund or an account in the Bond Fund) shall
be invested and reinvested by the Issuer or the depository at the written
direction of the Lessee in Permitted Investments in accordance with the
treatment prescribed for Project Fund moneys in Section 4.8 of the Lease
Agreement. Such Permitted Investments shall be held by or under the control of
the Issuer and shall be deemed at all times a part of the Project Fund or other
pertinent fund and the interest accruing thereon and any profit resulting
therefrom shall be credited to the Project Fund or other pertinent fund and any
loss resulting therefrom shall be charged to the Project Fund or other pertinent
fund. The Issuer shall sell and convert to cash a sufficient amount of such
investments whenever the cash held in the Project Fund is insufficient to pay a
requisition when presented otherwise make a timely disbursement required to be
made therefrom. The Issuer shall not be responsible for any depreciation of the
value of any investment made pursuant to this Section or for losses incurred in
the redemption, sale or other disposal of any investments made in accordance
with this Section, and in the absence of any written direction of the Lessee
given in accordance with the provisions hereof, the Issuer may hold any and all
funds uninvested.
17

--------------------------------------------------------------------------------



Section 802. Bond Fund Investments. Moneys held in the Bond Fund (other than
moneys held in the special account in the Bond Fund referred to in Section
604(b) hereof) shall be invested and reinvested by the Issuer at the written
direction of the Lessee in accordance with the treatment prescribed for Project
Fund moneys in Section 4.8 of the Lease Agreement. Such investments shall be
held by or under the control of the Issuer and shall be deemed at all times a
part of the Bond Fund and the interest accruing thereon and any profit resulting
therefrom shall be credited to the Bond Fund and any loss resulting therefrom
shall be charged to the Bond Fund. The Issuer shall sell and convert to cash a
sufficient amount of such investments in the Bond Fund whenever the cash held in
the Bond Fund is insufficient to provide for the payment of the principal of
(whether at the maturity date or prepayment date prior to maturity) and interest
on the Bonds as the same become due and payable. The Issuer shall not be
responsible for any depreciation of the value of any investment made pursuant to
this Section or for losses incurred in the redemption, sale or other disposal of
any investments made in accordance with this Section, and in the absence of any
written direction of the Lessee given in accordance with the provisions hereof,
the Issuer may hold any and all funds uninvested. The money in the special
account shall be held uninvested.
ARTICLE IX
POSSESSION, USE AND PARTIAL RELEASE OF PROJECT
Section 901. Subordination to Rights of the Lessee. So long as the Lessee is not
in default under the Lease Agreement, this Financing Agreement and the rights,
options and privileges hereunder of the Bondholder are specifically made subject
and subordinate to the rights, options, obligations and privileges of the Lessee
set forth in the Lease Agreement. So long as not otherwise provided in this
Financing Agreement, the Lessee shall be suffered and permitted to possess, use
and enjoy the Project and its appurtenances so as to carry out its obligations
under the Lease Agreement.
Section 902. Release of Leased Project Facility Site, Project Building and
Project Equipment. Reference is made to the provisions of the Lease Agreement,
including, without limitation, Section 6.2 and Section 11.4 thereof, wherein the
Lessee has reserved the right to release the Project Facility Site the Project
Building and the Project Equipment from the Lease Agreement upon compliance with
the terms and conditions of the Lease Agreement. The Bondholder shall at the
request of the Issuer or the Lessee release all its rights to and liens on the
rents, revenues and receipts derived from such withdrawn items under this
Financing Agreement upon compliance with the provisions of the Lease Agreement.
The Bondholder is hereby authorized and directed to execute and record or cause
to be executed and properly recorded any and all instruments reasonably
requested by the Lessee to effectuate a conveyance of the property so released
and to terminate any security interest or other lien with respect thereto.
ARTICLE X
DISCHARGE OF LIEN
Section 1001. Discharge of Lien. If the Issuer shall pay or cause to be paid the
principal of and interest on the Bonds at the times and in the manner stipulated
therein and herein, and if the Issuer shall keep, perform and observe all and
singular the covenants and agreements in the Bonds and in this Financing
Agreement expressed as to be kept, performed and observed by it or on its part,
then the lien of this Financing Agreement, these presents and the Pledged Estate
shall cease, determine and be void, and thereupon the Bondholder shall cancel
and discharge this Financing Agreement, and execute and deliver to the Issuer
such instruments in writing as shall be required to cancel and discharge this
Financing Agreement and reconvey to the Issuer the Pledged Estate, and assign
and deliver to the Issuer so much of the Pledged Estate as may be in its
possession or subject to its control, except for moneys and Government
Obligations held in the Bond Fund for the purpose of paying Bonds which have not
yet been presented for payment and moneys and obligations in the Bond Fund
required to be paid to the Lessee pursuant to Section 609 hereof. Upon payment
in full of the Bonds, at the written direction of the Lessee and the Issuer, the
Escrow Agent shall deliver the Warranty Deed and the Bills of Sale to the
Lessee.
Section 1002. Provision for Payment of Bonds. Bonds shall be deemed to have been
paid within the meaning of Section 1001 hereof if:
(a) there shall have been irrevocably deposited in the Bond Fund either:
(i) sufficient moneys, or
(ii) Government Obligations of such maturities and interest payment dates and
bearing such interest as will, without further investment or reinvestment of
either the principal amount thereof or the interest earnings thereon (said
earnings to be held in the restricted account also), be sufficient, together
with any moneys referred to in subsection (i) above, for the payment at their
respective maturities or prepayment dates prior to maturity, of the principal
thereof, together with the interest accrued and to accrue to such maturity or
prepayment dates, as the case may be; and
        (b) if any Bonds are to be prepaid on any date prior to their maturity,
the Issuer shall have given to the Bondholder all prepayment notices required by
this Financing Agreement.
18

--------------------------------------------------------------------------------



Section 1003.  Discharge of the Financing Agreement. Notwithstanding the fact
that the lien of this Financing Agreement upon the Pledged Estate may have been
discharged and cancelled in accordance with Section 1001 hereof, this Financing
Agreement and the rights granted and duties imposed hereby, to the extent not
inconsistent with the fact that the lien upon the Pledged Estate may have been
discharged and cancelled, shall nevertheless continue and subsist until the
principal of and interest on all of the Bonds shall have been fully paid or the
Issuer shall have returned to the Lessee pursuant to this Financing Agreement
all funds theretofore held by the Issuer for payment of any Bonds not
theretofore presented for payment.


ARTICLE XI
DEFAULT PROVISIONS AND
REMEDIES OF BONDHOLDER
Section 1101. Defaults; Events of Default. If any of the following events
occurs, subject to the terms of Section 1112 hereof, it is hereby defined as and
declared to be and to constitute an “event of default” under this Financing
Agreement:
        (a) default in the due and punctual payment of any interest on any Bond;
or
        (b) default in the due and punctual payment of the principal of any
Bond, whether at the maturity thereof or any prepayment date prior to maturity,
or upon maturity thereof by declaration; or
        (c) default in the performance or observance of any other of the
covenants, agreements or conditions on the part of the Issuer in this Financing
Agreement or in the Bonds contained; or
        (d) the occurrence of an “Event of Default” under the Lease Agreement as
provided in Section 10.1 thereof; or
        (e) the occurrence of a default by the Issuer under the Security Deed.
Section 1102. Acceleration. Upon the occurrence of an event of default, and
subject to the waiver provisions of Section 1111 hereof, the Bondholder may
declare the principal of all Bonds and the interest accrued thereon to the date
of such acceleration immediately due and payable, by notice in writing delivered
to the Issuer, and the same shall thereupon become and be immediately due and
payable. Upon any declaration of acceleration hereunder, the Bondholder shall
immediately declare all rental payments due under the Lease Agreement to be
immediately due and payable in accordance with Section 10.2 of the Lease
Agreement.
Section 1103. Other Remedies. Upon the occurrence of an event of default, and
subject to the waiver provisions of Section 1111 hereof, the Bondholder shall
have the power to proceed with any right or remedy granted by the Constitution
and laws of the State of Georgia, as it may deem best, including any suit,
action or special proceeding in equity or at law for the specific performance of
any covenant or agreement contained herein or for the enforcement of any proper,
legal or equitable remedy as the Bondholder shall deem most effectual to protect
the rights aforesaid, insofar as such may be authorized by law, and the right to
the appointment, as a matter of right and without regard to the sufficiency of
the security afforded by the Pledged Estate, of a receiver for all or any part
of the Pledged Estate and the rents, revenues and receipts thereof; the rights
herein specified are to be cumulative to all other available rights, remedies or
powers and shall not exclude any such rights, remedies or powers. Without
intending to limit the foregoing rights, remedies and powers by virtue of such
specification, the Bondholder is authorized to further assign the Issuer’s
right, title and interest in the Lease Agreement to a third party, provided that
the Bondholder shall provide written notice of such assignment to the Issuer and
the Lessee at least one business day prior to the effective date of any such
assignment.
Section 1104. Rights of Bondholder.
No right or remedy by the terms of this Financing Agreement conferred upon or
reserved to the Bondholder is intended to be exclusive of any other right or
remedy, but each and every such right and remedy shall be cumulative and shall
be in addition to any other right or remedy given to the Bondholder or now or
hereafter existing at law, in equity or by statute.
No delay or omission to exercise any right or remedy accruing upon any event of
default shall impair any such right or remedy or shall be construed to be a
waiver of any such event of default or acquiescence therein; and every such
right and remedy may be exercised from time to time and as often as may be
deemed expedient.
No waiver of any event of default hereunder by the Bondholder shall extend to or
shall affect any subsequent event of default or shall impair any rights or
remedies consequent thereon.
Section 1105. Right of Bondholder to Direct Proceedings. Anything in this
Financing Agreement to the contrary notwithstanding, the Bondholder shall have
the right, at any time, to direct the method and place of conducting all
proceedings to be taken in connection with the enforcement of the terms and
conditions of this Financing Agreement, or for the appointment
19

--------------------------------------------------------------------------------



of a receiver or any other proceedings hereunder; provided, that such direction
shall not be otherwise than in accordance with the provisions of law and of this
Financing Agreement.
Section 1106. Appointment of Receivers. Upon the occurrence of an event of
default and upon the filing of a suit or other commencement of judicial
proceedings to enforce the rights and remedies of the Bondholder under this
Financing Agreement, the Bondholder shall be entitled, as a matter of right, to
the appointment of a receiver or receivers of the Project and of the rents,
revenues and receipts thereof and therefrom, pending such proceedings, with such
powers as the court making such appointment shall confer.
Section 1107. Application of Moneys. All moneys received by the Bondholder
pursuant to any right given or action taken under the provisions of this Article
shall, after payment of the reasonable costs and expenses of the proceedings
resulting in the collection of such moneys and of the expenses, liabilities and
advances incurred or made by the Bondholder, be deposited in the Bond Fund and
all moneys in the Bond Fund shall be applied as follows:
        (a) Unless the principal of all the Bonds shall have become or shall
have been declared due and payable, all such moneys shall be applied:
first - to the payment to the Bondholder of all installments of interest then
due on the Bonds (other than installments of interest on Bonds with respect to
the payment of which moneys and/or Government Obligations are set aside in the
special account in the Bond Fund), in the order of the maturity of the
installments of such interest; and
second - to the payment to the Bondholder of the unpaid principal of any of the
Bonds which shall have become due (other than principal of Bonds with respect to
the payment of which moneys and/or Government Obligations are set aside in the
special account in the Bond Fund), in the order of their due dates, with
interest on such Bonds from the respective dates upon which they become due.
        (b) If the principal of all the Bonds shall have become due or shall
have been declared due and payable, all such moneys shall be applied to the
payment to the Bondholder of the principal and interest then due and unpaid upon
the Bonds (other than principal of and interest on Bonds with respect to the
payment of which moneys and/or Government Obligations are set aside in the
special account in the Bond Fund).
        (c) If the principal of all the Bonds shall have been declared due and
payable, and if such declaration shall thereafter have been rescinded and
annulled under the provisions of this Article then, subject to the provisions of
paragraph (b) of this Section in the event that the principal of all the Bonds
shall later become due or be declared due and payable, the moneys shall be
applied in accordance with the provisions of paragraph (a) of this Section.
Whenever moneys are to be applied pursuant to the provisions of this Section,
such moneys shall be applied at such times, and from time to time, as the
Bondholder shall determine, having due regard to the amount of such moneys
available for application and the likelihood of additional moneys becoming
available for such application in the future. Whenever the Bondholder shall
apply such funds, it shall fix the date (which shall be an Interest Payment Date
unless it shall deem another date more suitable) upon which such application is
to be made and upon such date interest on the amounts of principal to be paid on
such dates shall cease to accrue. The Issuer shall give such notice as it may
deem appropriate of the deposit to the Bond Fund of any such moneys and of the
fixing of any such date, and shall not be required to make payment to the
Bondholder until such Bond shall be presented to the Issuer for appropriate
endorsement or for cancellation if paid in full.
Whenever all Bonds and interest thereon have been paid under the provisions of
this Section 1107 and all expenses and charges of the Bondholder have been paid,
any balance remaining in the Bond Fund shall be paid to the Lessee as provided
in Section 609 hereof.
Section 1108. Rights and Remedies Vested in Bondholder. Subject to the
provisions of Section 1104, all rights and remedies of action (including the
right to file proof of claims) under this Financing Agreement or under any of
the Bonds may be enforced by the Bondholder, and any recovery of judgment shall
be for the benefit of the Bondholder.
Section 1109. Rights and Remedies of Bondholder. Nothing in this Financing
Agreement contained shall affect or impair the right of the Bondholder to
enforce the payment of the principal of and interest on any Bond at and after
the maturity thereof, or the obligation of the Issuer to pay the principal of
and interest on each of the Bonds issued hereunder to the Bondholder at the
time, place, from the source and in the manner expressed in the Bonds.
Section 1110. Termination of Proceedings. In case the Bondholder shall have
proceeded to enforce any right or remedy under this Financing Agreement by the
appointment of a receiver, by entry or otherwise, and such proceedings shall
have been discontinued or abandoned for any reason, or shall have been
determined adversely, then and in every such case the Issuer and the Bondholder
shall be restored to their former positions and rights hereunder with respect to
the Pledged Estate, and all rights, remedies and powers of the Bondholder shall
continue as if no such proceedings had been taken.
20

--------------------------------------------------------------------------------



Section 1111. Waivers of Events of Default. The Bondholder may in its discretion
waive any event of default hereunder and its consequences and rescind any
declaration of maturity of principal and its consequences, if such event of
default has been cured and there is no longer continuing any default hereunder;
provided, however, that there shall not be waived (i) any event of default
pertaining to the payment of the principal of any Bond at its maturity date or
any prepayment date prior to maturity, or (ii) any event of default pertaining
to the payment when due of the interest on any Bond, unless prior to such waiver
or rescission, all arrears of principal (due otherwise than by declaration) and
interest, with interest (to the extent permitted by law) at the rate borne by
the Bonds on overdue installments of principal and interest and all arrears of
payments of principal when due, as the case may be, and all expenses of the
Bondholder in connection with such event of default, shall have been paid or
provided for, and in case of any such waiver or rescission, or in case any
proceeding taken by the Bondholder on account of any such event of default shall
have been discontinued or abandoned or determined adversely, then and in every
such case the Issuer and the Bondholder shall be restored to their former
positions and rights hereunder respectively, but no such waiver or rescission
shall extend to any subsequent or other event of default, or impair any right
consequent thereon.
Section 1112. Notice of Defaults; Opportunity of the Issuer and Lessee to Cure
Defaults. No default specified in Section 1101(c) hereof shall constitute an
event of default hereunder until notice of such default by registered or
certified mail shall be given by the Bondholder to the Issuer and the Lessee,
and the Issuer shall have had thirty (30) days after receipt of such notice to
correct said default or cause said default to be corrected, and shall not have
corrected said default or caused said default to be corrected within the
applicable period; provided, further, that if a default specified in said
Section 1101(c) be such that it can be corrected but not within the period
specified herein, it shall not constitute the basis of an event of default
hereunder (i) if corrective action capable of remedying such default is
instituted by the Issuer within the applicable period and diligently pursued
until the default is corrected, and (ii) if the Issuer shall within the
applicable period furnish to the Bondholder a certificate certifying that said
default is such that it can be corrected but not within the applicable period
and that corrective action capable of remedying such default has been instituted
and is being diligently pursued and will be diligently pursued until the default
is corrected. The Issuer shall notify the Bondholder by certificate executed as
above when such default has been corrected.
With regard to any default concerning which notice is given to the Lessee or the
Issuer under the provisions of this Section 1112, the Issuer hereby grants to
the Lessee full authority to perform any obligation the performance of which by
the Issuer is alleged in said notice to be in default, such performance by the
Lessee to be in the name and stead of the Issuer with full power to do any and
all things and acts to the same extent that the Issuer could do and perform any
such things and acts and with power of substitution. The Issuer acknowledges
that so long as a Permitted Mortgage is in effect with respect to the Project,
the Permitted Beneficiary, in addition to the Lessee, shall be entitled to
perform the Issuer’s obligations.
ARTICLE XII
[Reserved]
ARTICLE XIII
SUPPLEMENTAL ADDENDUMS
Section 1301. Supplemental Addendums to Financing Agreement Requiring Consent of
Bondholder. Any addendum or addendums supplemental hereto shall require the
written consent of the Issuer and the Bondholder. Upon the execution of any such
supplemental addendum as in this Section permitted and provided, this Financing
Agreement shall be modified and amended in accordance therewith.
Anything herein to the contrary notwithstanding, a supplemental addendum under
this Article XIII which affects any right or obligation of the Lessee under the
Lease Agreement shall not become effective unless and until the Lessee shall
have consented to the execution and delivery of such supplemental addendum. In
this regard, the Bondholder and the Issuer shall cause notice of the proposed
execution and delivery of any such supplemental addendum together with a copy of
the proposed supplemental addendum to be mailed by certified or registered mail
or UPS Next-Day-Air to the Lessee at least thirty (30) days prior to the
proposed date of execution and delivery of any such supplemental addendum. The
Lessee shall be deemed to have consented to the execution and delivery of any
such supplemental addendum if the Bondholder does not receive a letter of
protest or objection thereto signed by or on behalf of the Lessee on or before
4:30 o’clock P.M., eastern standard time, of the thirtieth (30th) day after the
mailing of said notice and a copy of the proposed supplemental addendum.
ARTICLE XIV
AMENDMENT OF LEASE AGREEMENT
Section 1401. Amendments, etc., to Lease Agreement Requiring Consent of
Bondholder. Neither the Issuer nor the Lessee shall consent to any amendment,
change or modification of the Lease Agreement without the delivery of notice and
the written approval or consent of the Bondholder.
21

--------------------------------------------------------------------------------



ARTICLE XV
MISCELLANEOUS
Section 1501. [Reserved].
Section 1502. Limitation of Rights. With the exception of rights herein
expressly conferred, nothing expressed or mentioned in or to be implied from
this Financing Agreement or the Bonds is intended or shall be construed to give
to any Person other than the Issuer, the Lessee and the Bondholder any legal or
equitable right, remedy or claim under or in respect to this Financing Agreement
or any covenants, agreements, conditions and provisions herein contained; this
Financing Agreement and all of the covenants, agreements, conditions and
provisions hereof being intended to be and being for the sole and exclusive
benefit of parties hereto and the Lessee as herein provided.
Section 1503. Severability. If any provision of this Financing Agreement shall
be held or deemed to be or shall, in fact, be inoperative or unenforceable as
applied in any particular case in any jurisdiction or jurisdictions or in all
jurisdictions, or in all cases because it conflicts with any other provision or
provisions hereof or any constitution or statute or rule of public policy, or
for any other reason, such circumstances shall not have the effect of rendering
the provision in question inoperative or unenforceable in any other case or
circumstance, or of rendering any other provision or provisions herein contained
invalid, inoperative, or unenforceable to any extent whatever.
Section 1504. Notices. It shall be sufficient service of any notice, request,
complaint, demand or other paper if the same shall be duly mailed by first class
or registered or certified mail, or overnight mail or hand-delivered, addressed
as follows:

If to the Issuer:
Gainesville and Hall County Development Authority
P. O. Box 3280
Gainesville, GA 30503
Attention: Chairman
If to the Lessee:
Fox Factory, Inc.
6634 Highway 53
Braselton, Georgia 30517
Attention: David Haugen
If to the Bondholder:
Fox Factory, Inc.
6634 Highway 53
Braselton, Georgia 30517
Attention: David Haugen

A duplicate copy of each notice, certificate or other communication given
hereunder by either the Issuer, the Lessee or the Bondholder shall also be given
to each of the others. The Issuer, the Lessee and the Bondholder may, by notice
given hereunder, designate any further or different addresses to which
subsequent notices, certificates or other communications shall be sent.
Section 1505. Issuer as Paying Agent and Bond Registrar. The Issuer shall act as
paying agent and Bond Registrar for and in respect of the Bonds.
Section 1506. Payments Due on Saturdays, Sundays and Holidays. In any case where
the date of maturity of principal of or interest on the Bonds or the date fixed
for prepayment of any Bonds shall be, in the city of payment, a Saturday, Sunday
or a legal holiday or a day on which banking institutions are authorized by law
to close, then payment of principal or interest need not be made on such date in
such city but may be made on the next succeeding business day not a Saturday,
Sunday, legal holiday or day upon which banking institutions are authorized by
law to close with the same force and effect as if made on the date of maturity
or the date fixed for prepayment, and no interest shall accrue for the period
after such date.
Section 1507. Counterparts. This Financing Agreement may be simultaneously
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same instrument.
Section 1508. Law Governing Financing Agreement. The effect and meaning of this
Financing Agreement and the rights of all parties hereunder shall be governed
by, and construed according to, the laws of the State of Georgia.
22

--------------------------------------------------------------------------------



Section 1509. Third Party Beneficiary. Lessee is a third party beneficiary of
this Financing Agreement, including but not limited to Section 510.
IN WITNESS WHEREOF, the Issuer has caused these presents to be signed in its
name and behalf by its Chairman and its corporate seal to be hereunto affixed
and attested by its Secretary, and the Bondholder has caused these presents to
be signed in its name and behalf and its official seal to be hereunto affixed
and attested by its duly authorized officers, all as of the date first above
written.


GAINESVILLE AND HALL COUNTY DEVELOPMENT AUTHORITY
             
By: /s/ Philip A. Wilheit
Chairman


Attest: /s/ T. Treadwell Syfan
Secretary


              
FOX FACTORY, INC., as Bondholder


By: /s/ John E. Blocher
John E. Blocher
Chief Financial Officer












































23

--------------------------------------------------------------------------------





CONSENT OF ESCROW AGENT


        The undersigned hereby consents and agrees to serve as the Escrow Agent
to carry out the duties of the Escrow Agent set forth in Section 510 of the
Financing Agreement.


Stewart, Melvin & Frost, LLP


By: /s/ T. Treadwell Syfan
Date: June 12, 2020






24